McFarland, J., concurring.
I have signed the opinion of Mr. Justice Hensliaw, and thereby concurred in his opinion and in the judgment of affirmance. But while I can see no legal ground for a reversal of the judgment, I desire to say that the conviction of appellant would have been much more satisfactory if he had been tried in some county far beyond the reach of the threatening atmosphere which surrounded him at the place of his trial, and where the active and long continued attempts to forestall judicial inquiry and compel a hostile decision could not possibly have had much force. As the case stands it is somewhat difficult to feel sufficiently assured that outside adverse pressure *226did not liave some insensible influence. Bat, whether or not appellant had a substantially fair trial, notwithstanding circumstances which certainly made it difficult for him to have such a trial, is a question which addressed itself, in the first instance,- to the presiding judge of the trial court; and it is not so apparent that he abused his discretion in determining that question in the affirmative, as to give this court warrant to reverse the order denying a new trial. As to the -other points involved in the appeal, I am clear that no substantial error was committed.
Rehearing denied.
Beatty, C. J., dissented from the order denying a rehearing.